—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Fitzmaurice, J.), dated April 12, 1995, which, upon a fact-finding order of the same court, dated January 18, 1995, made upon the appellant’s admission, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of menacing in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court did not improvidently exercise its discretion in ordering a one-year period of probation, particularly in view of the nature of the incident and appellant’s poor school attendance and performance record (see, Matter of Nikkia C., 187 AD2d 581; Matter of Rufino M., 168 AD2d 385; Matter of Raymond A., 136 AD2d 700). "Further, the fact that this was appellant’s only contact with the law is not dispositive” (Matter of Rufino M., supra, at 386; see also, Matter of Jennifer M., 125 AD2d 830).
Miller, J. P., O’Brien, Sullivan and Altman, JJ., concur.